FILED
                              NOT FOR PUBLICATION                             APR 23 2013

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JONATHAN D. COBB, Sr.;                             No. 12-15265
WALTER ARLEN ST. CLAIR,
                                                   D.C. No. 3:10-cv-03907-MEJ
                Plaintiffs - Appellants,

  v.                                               MEMORANDUM *

ERNEST BREDE; et al.,

                Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Northern District of California
                   Maria-Elena James, Magistrate Judge, Presiding **

                               Submitted April 16, 2013 ***

Before:         CANBY, IKUTA, and WATFORD, Circuit Judges.

       Jonathan D. Cobb, Sr., and Walter Arlen St. Clair appeal pro se from the

district court’s judgment dismissing for lack of subject matter jurisdiction their

            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
       ***
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action alleging that defendants committed acts of conspiracy, fraud, “religious

fraud,” mail and wire fraud, defamation and collusion. We have jurisdiction under

28 U.S.C. § 1291. We review de novo, Peralta v. Hispanic Bus., Inc., 419 F.3d

1064, 1068 (9th Cir. 2005), and we affirm.

      The district court properly dismissed the action because the complaint does

not allege facts to support federal question or diversity jurisdiction. See id. (“In

civil cases, subject matter jurisdiction is generally conferred upon federal district

courts either through diversity jurisdiction, 28 U.S.C. § 1332, or federal question

jurisdiction, 28 U.S.C. § 1331.”); Gilder v. PGA Tour, Inc., 936 F.2d 417, 421 (9th

Cir. 1991) (recognizing that, if the parties fail to raise the issue of subject matter

jurisdiction, the court must raise it sua sponte); see also Steel Co. v. Citizens for a

Better Env’t, 523 U.S. 83, 89 (1998) (“Dismissal for lack of subject-matter

jurisdiction because of the inadequacy of the federal claim is proper only when the

claim is ‘so insubstantial, implausible, . . ., or otherwise completely devoid of merit

as not to involve a federal controversy.’” (citation omitted)). Even if plaintiffs’

complaint could be construed to contain a RICO claim, plaintiffs failed to allege

any injury to a business or property interest. See Diaz v. Gates, 420 F.3d 897, 900

(9th Cir. 2005) (en banc) (per curiam) (to state a claim under RICO, the plaintiff

must allege “harm to a specific business or property interest”).


                                            2                                     12-15265
      Because the district court did not reach the merits of the case due to its sua

sponte dismissal for lack of subject matter jurisdiction, we do not consider

plaintiffs’ contentions concerning the need for additional discovery.

      AFFIRMED.




                                          3                                     12-15265